 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ADVANCED ANALYTICS, INC.,
Plaintiff, : 04 Civ. 3531 (LTS) (HBP)
-against- : OPINION
AND ORDER
CITIGROUP GLOBAL MARKETS, INC.,

et al.,

Defendants.

PITMAN, United States Magistrate Judge:
T. Introduction

By notice of motion filed on June 27, 2019 (Docket Item
("D.I.") 313), plaintiff moves pursuant to Fed.R.Civ.P. 56(h} to
strike the declarations submitted by defendants in support of
their motion for summary judgment and for sanctions, claiming
that the deciarations contain false and misleading statements and
are not based on personal knowledge. By notice of motion dated
July 11, 2019 (D.I. 317), defendants move to strike plaintiff's
Rule S6(h) motion and for sanctions. I construe defendants’
motion to strike as their opposition to plaintiff's 56(h} motion
For the reasons stated below, plaintiff's motion is denied, and

defendants' motion to strike and for sanctions is denied.

 

 
TI. Facts

The facts underlying this litigation are set forth in
my Report and Recommendation of even date. The reader's famil-
jarity with those facts is assumed. My recitation of the facts
here will be limited to those facts necessary to resolve the
instant motions.

Ever since the matter was remanded in 2010 by the
Honorable Laura Taylor Swain, United States District Judge, for
further discovery, plaintiff has persisted in its contention
that defendants have withheld from discovery the computer code
that would demonstrate that defendants did, in fact, steal
plaintiff's sequences when they tested ACE in late 1990's.
Despite the total lack of evidence supporting this belief and
despite attestations by defendants under penalty of perjury that
all relevant code used by defendants has been produced, plaintiff
continues to persist in its belief.

All the discovery issues concerning plaintiff's theory
that defendants were withholding evidence have been previously
litigated. On September 5, 2012 I held a protracted discovery
conference in which plaintiff raised its claims that an affidavit
submitted by Dr. Branislav Radak, a former vice president of
defendant The Yield Book Inc. ("TYB") was not based on personal
knowledge, that Dr. Radak had fabricated bogus codes to create

1,000 path sequences, that defendants withheld relevant computer

 

 

 
code and that defendants surreptitiously ran computer code during
the testing of ACE that stole plaintiff's sequences (Transcript
of Proceedings Conducted on September 5, 2012 (D.I. 175) ("Sept.
5 Tr.") at 20, 38, 90; Plaintiff's Objection to the Magistrate
Judge's Denial of Plaintiff's Application to Compel Production of
the Yield Book Code and to Compel the Depositions of Robert
Russell and Stewart Herman, dated Sept. 28, 2012 (D.I. 197) at 3,
5, 10-11 15). I rejected these contentions at the conference
(Sept. 5 Tr. at 92, 95; Order dated Sept. 25, 2012 (D.T. 174}))}.
Judge Swain subsequently rejected plaintiff's objections to my
rulings (Order dated Feb. 8, 2013 (D.1I. 214)).

After retaining its current counsel (plaintiff was
previously represented by more than six sets of attorneys),
plaintiff moved in 2018 pursuant to Fed.R.Civ.P 56(d) to defer
consideration of defendants’ summary judgment motion and to re-
open discovery (Plaintiff's Notice of Motion and Motion under
FRCP 56({d), dated Nov. 8. 2018 (D.I. 289)). I held oral argument
on this motion on May 28, 2019 and denied the motion, finding, in
principal part, that plaintiff was attempting to make the same
arguments that it had unsuccessfully made in 2012 (Order dated
May 28, 2019 (D.I. 312)}.

Undeterred by its prior defeats, plaintiff has repack—
aged its claims of discovery misconduct and has now moved for

sanctions pursuant to Rule 56(h), claiming that defendants have,

 

 

 

 

 
in bad faith, filed false declarations and declarations that are
not supported by personal knowledge in support of their motion
for summary judgment. Specifically, plaintiff claims that the
declarations of Dr. Branislav Radak, Dr. Nathaniel Polish (an
expert retained by defendants for the purpose of this litigation)
and Dr. Robert Russell contain false and misleading statements
and are not based on personal knowledge. Defendants now claim
that plaintiff's 56(h) motion is itself sanctionable as an

improper motion for reconsideration of the Court's prior rulings.

TII. Analysis

A. Plaintiff's 56th) Motion

Rule 56(h) authorizes a district court to impose
"appropriate sanctions," including attorney's fees, against a
party or counsel who submits "an affidavit or declaration under
[Rule 56] in bad faith or solely for delay." Fed.R.Civ.P. 56(h).
"TA]n order to pay expenses pursuant to Rule 56(h) requires a
finding of 'bad faith,' which courts have found only when the
attorney's conduct is 'egregious,' such as ‘where affidavits
contained perjurious or blatantly faise allegations or omitted
facts concerning issues central to the resolution of the case.'"
Stern v. Regency Towers, LLC, 886 F. Supp. 2d 317, 327 (S.D.N.Y.

2012) (Furman, D.d.), quoting Jaisan, Inc. v. Sullivan, 178

FPLR.D. 412, 415-16 (S.D.N.¥. 1998) (Knapp. D.d.). "Bad faith may

 

 
be found when an attorney's actions are 'so completely without
merit... . that they must have been undertaken for some improper
purpose.'™" Jimenez v. City of New York, 666 F. App'x 39, 41 (2d
Cir. 2016) (summary order), quoting Schlaifer Nance & Co, v.
Estate of Warhol, 194 F.3d 323, 338 (2d Cir. 1999).

Much of plaintiff's Rule 56(h) motion appears to have
little or no connection to the legal requirements for an award of
sanctions under Rule 56(h). For example, plaintiff spends
several pages claiming, without any evidence, that its former
counsel colluded with defense counsel. Although plaintiff's
principal may have had disagreements with plaintiff's former
counsel about how to litigate the case, those disagreements do
not imply that the attorney is colluding with the other side.
Moreover, even if I make the assumption that plaintiff's allega-
tion of collusion is true, that does not demonstrate that any
declarations submitted by defendants were submitted in bad faith
or for the purpose of delay.

Nevertheless, read charitably, plaintiff appears to be
asserting three bases for its Rule 56(h) motion: {1) defendants
are guilty of discovery misconduct; (2) defendants' motion is
groundless because plaintiff is entitled to prevail on the merits
and (3) defendants have submitted declarations that are not based

on personal knowledge and/or are false.

 

 

 
As to the first ground, defendants are largely correct
in their contention that plaintiff is improperly seeking to
reargue matters that were previously decided adversely to plain-
tiff. As noted above, plaintiff's claim of discovery misconduct
was addressed as recently as the May 28, 2019 conference. There
is no basis to revisit it again.

Plaintiff's contention that defendants' summary judg-
ment motion is sanctionable because plaintiff is entitled to
prevail on the merits fails because (1) I conclude that defen-
dants are entitled to summary judgment for the reasons set forth
in my Report and Recommendation of even date and (2) the putative
"facts" that plaintiff now offers to demonstrate that it is

entitled to prevail on the merits are not supported by any

evidence. Plaintiff's more exorbitant assertions include the
following:
e "The undisputed Wang Decl. presented overwhelming

evidence, among other things, that beginning approxi-
mately in the middle of 2012, Defendants and [plain-
tiff's former counsel] conspired to deceive the Court,
to conceal the evidence of Defendants' fraud." (Plain-
tiff's Memorandum of Law in Support of Its Motion
pursuant to Fed.R.Civ.P. 56(h), dated June 26, 2019
(D.I. 313) ("P1l. 56¢(h) Mem.") at 1).

e "Tn other words, whenever TYB is not using its Monte
Carlo code, such as when TYB is used exclusively by
their internal users, TYB is then using ACE." (Pl.
56(h) Mem. at 2).

e "Defendants directed Radak to concoct certain Monte
Carlo Code in 2007 (the 'Radak Code') using the seeds
('decoy seeds') in RCS code from Mortgage Research
Dept. ('MR-RCS') to manufacture phony sequences ('Radak

 

 
Sequences I', or 'Radak Seq I') (C2-2)"!, that cannot
even be generated by TYB, much less used by TYB. (C3-
2)." (Pl. 56(h) Mem. at 3).

e "In addition, AAI also has claimed and presented undis-
puted conclusive evidence that Defendants used the
stolen ACB sequences as the target to select derivative
sequences ('LDS Seq III'), used by all The Yield Book
licensees ('Ace Derivative Use Claim.' Together with
ACE Verbatim Use Claim, 'Plaintiff's Claims') (A-2)."
(PL. Mem. 56{h) at 4).?

° "After confronted by AAI, Defendants admitted that the
July 16 production contained phony sequences, but then
they merely replaced it with another production on
August 17, 2007, also created by Radak Code (CGM04945),
which again consisted of all phony Radak Seq 1." (Pl.
56(h) Mem. at 5).

e "Defendants ordered Radak to write bogus Radak Code to
create 1000 path sequences. Wang Decl. VWI 75-79." (Pl.
56(h} Mem. at 6).
Tf plaintiff's assertions were true, it might have a
basis for a 56(h) motion. However, at best, plaintiff's asser-

tions of "fact" are really just inferences that plaintiff has

drawn, after viewing the evidence in the light most favorable to

 

incg?-2" refers to an appendix that plaintiff has submitted
along with it 56(h) motion. The appendix purports to provide
evidentiary support for the factual assertions in plaintiff's
memorandum of law.

tt is odd that just two months ago, in its 56(d) motion,
plaintiff argued that consideration of defendants' summary
judgment motion should be deferred because plaintiff needed to
take additional, crucial discovery, yet now it claims to have
"undisputed conclusive" evidence that defendants stole its
seguences. Plaintiff took similarly contradictory positions in
2012 when it argued for additional discovery notwithstanding the
fact that its counsel advised the Court that he had "mountains of
evidence" of defendants' alleged misappropriation of plaintiff's
trade secrets (Sept. 5 Tr. at 20-21).

7

 

 
plaintiff. For example, contrary to in the third bullet point
quoted above, there is no evidence that defendants instructed Dr.
Radak to manufacture phony sequences; plaintiff merely surmises
that is what occurred. Contrary to the fifth bullet point quoted
above, defendants never admitted to plaintiff that they produced
"ohony" sequences in discovery. And in support of its sixth
bullet point ~- that defendants "ordered Radak to write bogus
code" -- plaintiff cites a declaration from its principal.
Plaintiff's principal could not possibly have first-hand knowl-
edge of defendants' internal communications. Plaintiff's "fac-
tual" assertions do not come close to establishing that the
affidavits and declarations defendants submitted in support of
their motion for summary judgment were false or submitted in bad
faith, for the purpose of delay or are perjurious.

The last ground for plaintiff's 56(h) motion is its
contention that defendants submitted affidavits from three
individuals that are either not based on personal knowledge,
false or both. Again, plaintiff's contentions lack substance.

The case law addressing Rule 56(h) motion based on
perjurious affidavits or declarations is sparse. However, one
consistent principle in the cases that have granted relief under
the Rule is clear proof that the declaration or affidavit is
false, usually through admissions of untruthfulness or irrecon-

cilably inconsistent statements from the deciarant or affiant.

 

 
See 10B Charles A. Wright, Arthur R. Miller, Mary K. Kane,
Federal Practice & Procedure § 2742 at 417-18 (4th ed. 2016).
For example, in Luscier v. Risinger Bros. Transfer, Inc., 13 Civ.
8553 (PKC), 2015 WL 5638063 (S.D.N.¥. Sept. 17, 2015) (Castel,
D.J.), sanctions were imposed pursuant to Rule 56(h) where
counsel admitted that he had fraudulently signed and notarized an
affidavit that had purportedly been signed by the plaintiff. In
Ansley v. Greenbus Lines, Inc., 96 Civ. 3905 (MBM) (DFE), 1997 WL
426110 (S.D.N.¥. July 30, 1997) (Baton, M.J.), sanctions were
imposed under the predecessor to Rule 56(h) where counsel admit—
ted that his client's declaration in opposition to the defen-
dants' summary judgment motion was perjurious. And in Warshay v.
Guiness PLC, 750 F. Supp. 628 (S.D.N.¥. 1990) (Conboy, D.J.),
aff'd, 935 F.2d 1278 (2d Cir. 1991), sanctions were imposed under
the predecessor to Rule 56(h) where the plaintiff submitted an
affidavit in opposition to a summary judgment motion that was
contradicted by his earlier affidavit.

Conflicting declarations will not support an award of
sanctions under Rule 56(h). Malkan v. Matua, 699 F. App'x 81, 83
(2d Cir. 2017) (summary order). Conflicts in testimony, without
more, do not, as a matter of law, prove perjury. United States
v. Sanchez, 969 F.2d 1409, 1415 (2d Cir. 1992); United States v.
Bortnovsky, 879 F.2d 30, 33 (2d Cir. 1989). Thus, conflicts

between the affidavits and declarations submitted by defendants

 

 
and the affidavits and declarations submitted by plaintiff are
not sufficient to warrant the imposition of sanctions pursuant to
Rule 56(h). Horton v. Dobbs, Civil Action No. 1:09CVi14, 2011 WL
1899760 at *3 (N.D. W. Va. May 19, 2011) (rejecting 56(h) motion
where only evidence of perjury was conflicting affidavit of
another individual).

Plaintiff's motion does not come close to the clear
demonstration of perjury necessary to warrant the imposition of
Sanctions under Rule 56(h)}).

Plaintiff first attacks the declaration of Dr. Radak, a
former vice president of TYB and a former vice president within
the MBS Term Structure Modeling department of Citigroup Global
Markets, Inc. The declaration plaintiff attacks is a two-page
declaration in which Dr. Radak confirms the completeness of
defendants' production of TYB sequences in discovery; the com-
plete text of Radak's declaration is set out below in a

footnote.?

 

7-Radak's declaration provides:
Branislav Radak declares as follows:

1. << am employed by defendant Citigroup Global
Markets Inc. ("CGMI") as a Vice President within the
MBS Term Structure Modeling department. In that
capacity, I am familiar with what are known as the
Yield Book sequences.

2. I have reviewed copies of the computer disks
that I understand defendants' counsel produced to
(continued...)

10

 

 

 
 

3¢...continued)
counsel for plaintiff on July 16 and August 17, which
bear production numbers CGM 04943, CGM 04945, CGM
04946. These disks contain the Yield Book sequences
that I provided to defendants' counsel for production
to plaintiff in this lawsuit, which I will refer to as
the "Yield Book Sequence Production."

3. The Yield Book Sequence Production includes
all versions of the Yield Book sequences using fewer
than 1000 paths as of the following dates: October I,
1994, November 1, 1999, September 1, 2000, October 1,
2000, November 1, 2000, February 1, 2005 and June 29,
2007, in the forms identified in the chart annexed to
this declaration.

4. The Yield Book Sequence Production includes
ali versions of the Yield Book sequences using fewer
than 1000 paths from the creation of the RCS [Revision
Control System] directory on or about October 1, 1994
to September i, 2000, and from that date to June 29,
2007, every version that is materially different.
These sequences did not change at all from October 1,
1994 until what is reflected in the in the November i,
1999 version in defendants' production of August 17,
2007, and they did not change again until what is
reflected in the September 1, 2000 version in
defendants' production. Any subsequent material
changes in the sequences are reflected in the October
1, 2000, November 1, 2000, February 1, 2005 and June
29, 2007 versions contained in the Yield Book Sequence
Production.

 

5. The Yield Book sequences produced used 86 time
intervals until approximately 2000, after which they
used 106 time intervals. The Yield Book Sequence
Production includes versions of the sequences for each
of the dates identified above in the year 2000 using
both 86 and 106 time intervals.

(Declaration of Branislav Radak, dated Sept. 1, 2007, annexed as
Exhibit 31 to the Declaration of Nathaniel E. Jedrey, Esq. dated
Apr. 5, 2013 ("Jedrey Decl.")). Radak's declaration was
submitted in response to an Order I issued on August 31, 2007 to
resolve a dispute concerning the completeness of defendants’
fcontinued...)

 

 

11.
In support of its claim that Radak's declaration was
not based on personal knowledge, plaintiff cites two excerpts
from Radak's deposition. In the first excerpt Radak testifies
that it was his understanding that the mortgage research depart—
ment and TYB produces a set of prices on a daily basis and that
the resuits are checked on a daily basis to ensure that both
groups are using the same prepayment and default model. Radak
then goes on to admit that he does not have first-hand knowledge

of the sequences actually used to generate these daily prices.’

 

7f... continued)
document production. It was produced to plaintiff on September
7, 2007 (see Order dated Aug. 31, 2007 (D.I. 81)).

‘Plaintiff cites the following testimony in support of the
proposition stated in the text:

Q. You testified -- didn't you testify that you got
an e-mail with pricing of IOs and POs on a daily
basis?

A. There is an e-mail that comes to my address saying
that prices are in sync.

Q. Prices are in sync with what?

A. It just says that.

Q. How do you know what that means?

A. My understanding is that that means that mortgage
research produces a set of prices on a daily basis
just to check the prepayment model, and Yield Book
also does the same to make sure that both groups
are using the same prepayment model and same
default model. That's my understanding.

QO. Do you have personal knowledge of that.
(continued...)

12

 

 
in the second excerpt, Radak states that he does not have access
to TYB's revision control system.°

The fact that Dr. Radak does not personally know what
sequences are used to generate the daily reports he described
does not impugn the assertions in his declaration. His declara-
tion identifies several sequences, and the fact that he may not
have personal knowledge of the particular sequence used for a
particular task does not imply that his attestation as to the
completeness of defendants' document production is false.

Similarly, the fact that Dr. Radak did not have access
to defendants' revision control system may raise questions as to
how he knows the sequences produced by defendants were complete,
but such questions are not proof of perjury and certainly not the
clear proof of perjury necessary to warrant the imposition of
sanctions under Rule 56{(h)}). Given his position, it is possible
that Dr. Radak has knowledge of the sequence used by defendants

independent of the revision control system. In addition Radak

 

4(..,.continued)
A. No.

(Transcript of Deposition of Dr. Branislav Radak, taken on Aug.
29, 2012 at 189-90, annexed as an exhibit to the Declaration of
Peter J. Toren, Esq., dated June 25, 2019 (D.I. 313)).

°“"A revision control program is akin to the document
Management system one finds in a modern law office. It tracks
all documents and keeps a revision history showing all changes
made to a given document." Lydia P. Loren & Andy Johnson-Laird,
Computer Software-Related Litigation: Discovery and the
Overly-Protective Order, 6 Fed. Cts. L. Rev. 1, 17 n.38 (2012)

13

 
was deposed on two occasions -- in 2007 and 2012 -- after his
declaration was produced to plaintiff. Plaintiff had the oppor-
tunity to explore the basis for the statement in Dr. Radak's
declaration but offers no testimony from the depositions demon-
strating that Dr. Radak's lack of access to the revision control
system made it impossible for him to confirm the completeness of
defendants' document production.

Plaintiff's attack on the declarations of Dr. Polish is
similarly flawed.® Polish holds a Ph.D. in Computer Science and
was retained by defendants to serve as a consultant and expert
witness in this matter. In that role, Dr. Polish performed
certain tests concerning the capabilities of defendants’ computer
applications. As an outside expert, his lack of personal knowl-
edge concerning defendants' actual day-to-day operations is
immaterial; all specially retained experts render their opinions
based on the application of their expertise to the information
supplied to them by the party that retained them.

The closest plaintiff comes to attacking the bases for
Dr. Polish's opinions is the following statement in its memoran-

dum in support of its 56(h) motion: "The false statements in lst

 

‘pefendants obtained five declarations from Dr. Polish, and
plaintiff claims that all five are false, not based on personal
knowledge and submitted in bad faith (Pl. 56(h) Mem. at vi &
n.2). Defendants, however, have submitted only the first, fourth
and fifth Polish declarations in support of their motion for
summary judgment (Jedrey Decl. Exs. 50, 62, 63).

14

 

 

 
Polish Decl are repeated in both 2nd and 3rd Polish Decls, even
[though] they had been exposed during the vis a vas [sic] call
with Plaintiff's expert Hicks. Dr. Polish admitted that he never
did any of the steps he had claimed did” (Pi. 56(h) Mem. at 7).
In support of this statement, plaintiff first cites a declaration
from its expert Dr. Jianging Fan. At the paragraphs cited by
plaintiff, Dr. Fan does not claim to have spoken to Dr. Polish.
Thus, even if I assume that Dr. Fan's declaration can be properly
considered,’ it does not support a claim that Dr. Polish "admit-
ted that he never did any of the steps he had claimed he did."

In further support of its claim of an “admission” from Dr.
Polish, plaintiff also cites a declaration from one of plain-—
tiff's experts, Christian Hicks, that describes a conference call
that took place on May 15, 2007 in which Hicks, Dr. Polish and
others participated (Declaration of Christian Hicks, dated June
8, 2007, annexed as Ex. 51 to the Jedrey Decl.). Although Hicks
is critical in his declaration of the limitations imposed on the
questions he posed to Dr. Polish during the call and is critical

of some of the conclusions Dr. Polish reached, Hicks' description

 

"I previously held the Fan declaration on which plaintiff
relies cannot be cited for merits purposes. Advanced Analytics,
Inc. v. Citigroup Global Markets, Inc., 301 F.R.D. 31 (S.D.N.Y.
2014), objections overruled, 301 F.R.D. 47 (S.D.N.¥. 2014). That
decision is the law of the case, and I am not revisiting it here.
However, because the Fan declaration does not support the
proposition for which it is cited, it is not necessary to address
whether plaintiff's use of the declaration is proper.

 

15

 

 
of the call actually confirms that Polish performed the testing
he claims. For example, Hicks asked Dr. Polish detailed ques-
tions about the actions Polish took at certain stages of his
testing, and Polish provided substantive answers. Hicks does
not describe any admission by Polish that he did not do the work
he claims.

Even more troubling, in the course of arguing that Dr.
Polish submitted false declarations, plaintiff itself misstates
the content of one of Polish's declarations. Plaintiff states
"In the 1st and 2nd Polish Decls, the 'YB sequences' were defined
as Decoy Seq II" (Pl. 56(h) Mem. at 7). As noted above, defen-
dants have not submitted the second Polish declaration in support
of their summary judgment motion. Thus, plaintiff's reference to
that declaration is meaningless. The first Polish declaration
refers to "Yield Book Numbers," but it contains no mention of "YB
sequences" and it does not define anything as "Decoy Seq II" (see
Declaration of Nathaniel Polish, dated Feb. 28, 2006, annexed as
Ex. 50 to the Jedrey Declaration). Plaintiff's need to misstate
the content of Dr. Polish's declaration demonstrates the poverty
of its position.

The balance of plaintiff's attack on Dr. Polish's
declarations consist of nothing more than restatements of
plaintiff's disagreements with the conclusions reached by Dr.

Polish, supported by nothing more than the opinions of plain-

16

 
tiff's principal or one of plaintiff's experts. Plaintiff offers
no prior inconsistent statements from Dr. Polish, nor does it
offer any incontrovertible evidence that Dr. Polish lied (either
knowingly or innocently) in his deciarations.

Finally, plaintiff's claim that Dr. Russell's declara-
tion is perjurious is the weakest of all. Dr. Russell was
employed by Citigroup Global Markets, Inc. and its predecessor
entity from 1993 through 2007; during his tenure, he worked
primarily on computer code that related to mortgage-backed
securities (Declaration of Robert A. Russell, dated Feb. 12,
2007, annexed as Ex. 6 to the Jedrey Declaration). In his
declaration, Dr. Russell generally describes his employment and
his personal involvement in the testing of the ACE sequences and
emphatically denies that defendants misappropriated ACE or any
aspect of ACE. Plaintiff does not deny Dr. Russell's personal
involvement in the testing he describes; rather it merely claims
that Dr. Russell's declaration is false and that Russell alleg-
edly installed computer code on the computer that was being used
to test ACE that enabled defendants to surreptitiously copy ACE
(Pl. 56(h) Mem. at 11-12). All that plaintiff cites in support
of this contention are declarations from plaintiff's experts who
do not have first-hand knowledge of what occurred during defen-
dants' testing of ACE. As explained above, such conflicts do

not, as a matter of law, establish perjury. Again, even if

1?

 
plaintiff's declarations can be properly considered, they are
insufficient, as a matter of law, to establish perjury. United
States v. Sanchez, supra, 969 F.2d at 1415; United States v.
Bortnovsky, supra, 879 F.2d at 33.

Thus, plaintiff's 56(h) motion is really just a mixture
of discovery arguments that have already been heard and rejected
and argument that defendants’ summary judgment motion should be
denied. There is no evidence that defendants have knowingly
submitted false evidence or that they made their motion to delay
the proceedings. Accordingly, plaintiff's motion for sanctions
under Fed.R.Civ.P. 56(h) is denied.

B. Defendants’ Cross
Motion for Sanctions

Defendants have responded to plaintiff's 56(h) motion
by cross-moving to strike the motion and for sanctions pursuant
to 28 U.S.C. § 1927 and the Court's inherent power.

Title 28 U.S.C. Section 1927 provides that

Any attorney or other person admitted to conduct cases

in any court of the United States or any Territory

thereof who so multiplies the proceedings in any case
unreasonably and vexatiously may be required by the
court to satisfy personally the excess costs, expenses,
and attorneys' fees reasonably incurred because of such
conduct.

The imposition of sanctions under Section 1927 is appropriate

"only when there is a finding of conduct constituting or akin to

bad faith.” Sakon v. Andreo, 119 F.3d 109, 114 (2d Cir. 1997);

18

 

 

 
accord Zurich Am. Ins. Co. v. Team Tankers A.S., 811 F.3d 584,
591 (2d Cir. 2016); Konits v. Karahalis, 409 F. App'x 418, 423-24
(2d Cir. 2011} (summary order); State St. Bank & Trust Co. v.
Inversiones Errazuriz Limitada, 374 F.3d 158, 180 (2d Cir. 2004);
In re 60 FE. 80th St. Fquities, Inc., 218 F.3d 109, 115 (2d Cir.
2000); Keller v. Mobil Corp., 55 F.3d 94, 99 (2d Cir. 1995);
United States v. Int'l Bhd. of Teamsters, Chauffeurs, Warehouse-
men and Helpers of Am., AFL-CIO, 948 F.2d 1338, 1345 (2d Cir.
1991).

Before imposing sanctions under 28 U.S.C. Section 1927,
a court "must find clear evidence that (1) the offending party's
claims were entirely meritless and (2) the party acted for
improper purposes." Revson v. Cinque & Cingue, P.C., 221 F.3d
71, 79 (2a Cir. 2000); see also Reach Music Publ'g, Inc. v.
Protoons, Inc., 718 F. App'x 8, 10 (2d Cir. 2017) (summary order)
(party seeking sanctions for bad faith conduct must meet a
"demanding standard"); Sorenson v. Wolfson, 683 F. App'x 33, 37
(2d Cir. 2017) (summary order) ("An award of sanctions under this
provision requires a showing that an ‘attorney's actions are so
completely without merit as to require the conclusion that they
must have been undertaken for some improper purpose such as

delay.'" (citation omitted)); Oliveri v. Thompson, 803 F.2d 1265,
1273 (2d Cir. 1986) ("{W]e hold today that an award made under §

1927 must be supported by a finding of bad faith .. .").

19

 

 

 
Although "[b]lad faith can be inferred when the actions taken are
so completely without merit as to require the conclusion that
they must have been undertaken for some improper purpose,"
Schlaifer Nance & Co. v. Estate of Warhol, supra, 194 F.3d at 338
(internal quotation marks omitted), the Court of Appeals has
reversed the imposition of sanctions where "the Court's
conclusory determination that [a] motion was filed in bad faith
rested almost entirely on its lack of merit." Eisemann v.
Greene, 204 F.3d 393, 397 (2d Cir. 2000). Section 1927 "should
be construed narrowly and with great caution, so as not to
Tstifle the enthusiasm or chill the creativity that is the very
lifeblood of the law.'" Mone v. Comm'r, 774 F.2d 570, 574 (2d
Cir. 1985), guoting Bastway Construction Corp, v. City of New
York, 762 F.2d 243, 254 (2d Cir. 1985)

An award of sanctions under the Court's inherent power
also requires a finding that the offending party "acted in bad
faith, vexatiously, wantonly or for oppressive reasons." Cham
bers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991). Sanctions under
the Court's inherent power may also be imposed made where a
litigant has perpetrated a fraud upon the Court. MeMunn v. Mem'L
Sloan-Kettering Cancer Ctr., 191 F. Supp. 2d 440, 445 (5.D.N.Y.
2002) (Buchwald, D.J.) ("([A] fraud upon the court occurs where it
can be demonstrated, clearly and convincingly, that a party has

sentiently set in motion some unconscionable scheme calculated to

20

 

 

 
interfere with the judicial system's ability impartially to
adjudicate a matter by improperly influencing the trier or
unfairly hampering the presentation of the opposing party's claim
or defense." (internal quotation marks omitted)).

"(T]he only meaningful difference between an award made
under § 1927 and one made pursuant to the court's inherent power
is, as noted above, that awards under § 1927 are made only
against attorneys or other persons authorized to practice before
the courts while an award made under the court's inherent power
may be made against an attorney, a party, or both." Oliveri v.
Thompson, supra, 803 F.2d at 1273; accord Enmon v. Prospect
Capital Corp., 675 F.3d 138, 143-44 (2d Cir, 2012).

"When a lower court sanctions a litigant for bad faith,
the court must outline its factual findings with 'a high degree
of specificity.'" Huebner v. Midland Credit Mgmt., Inc., 897
F.3d 42, 53 (2d Cir. 2018), cert. denied, 139 S$. Ct. 1282 (2019),
quoting Virginia Props., ULC v. T-Mobile Northeast LLC, 865 F.3d
110, 113 (2d Cir. 2017). In addition, as noted above, there must
be "clear evidence" of bad faith conduct. Wolters Kluwer Fin.
Servs., Inc. v. Scivantage, 564 F.3d 110, 114 (2d Cir. 2009).
"The decision to issue sanctions under [either Section 1927 or
the Court's inherent power] lies within this Court's broad
discretion." United States v. Prevezon Holdings, Ltd., 305 F.

Supp. 3d 468, 478 (S.D.N.¥. 2018) (Pauley, D.J.), citing Sorenson

21

 

 

 
v. Wolfson, 170 F. Supp. 3d 622, 634 (S.D.N.Y. 2016) (Koeltl,
D.Jd.).

Although plaintiff's 56(h) motion lacks merit, I
conclude that sanctions under either Section 1927 or the Court's
inherent power are not warranted. Plaintiff's 56(h) motion was
motivated by its belief that it is entitled to prevail in this
litigation, and not to vex or oppress defendants; although
plaintiff's belief is misguided and its motion meritless, there
is no clear evidence that the motion was not motivated by an
improper purpose. ‘The principal ground asserted by defendants in
support of their sanctions motion is that plaintiff's 56(h)
motion was actually an attempt to reargue discovery issues.
However, even where a litigant has been advised that its contem—
plated motion for reconsideration was not likely to succeed,
sanctions are inappropriate in the absence of evidence that will
support specific findings supporting the conclusion that the

motion was made for an improper purpose. See Eisemann v. Greene,

 

supra, 204 F.3d at 397.

A motion's merit or lack of merit is a matter of

 

degree, and plaintiff's 56{h) motion is closer to the red end of

the arc than the green end. Nevertheless, plaintiff's motion is

 

not so meritless that I can find that it constitutes clear

 

evidence of an improper purpose. Thus, defendants' motion for

sanctions is denied.

22
TV. Conclusion

Accordingly, plaintiff's motion for sanctions pursuant
to Fed.R.Civ.P. 56(h) is denied. Defendants motion to strike
plaintiff's 56(h) motion and for sanctions is also denied. The
Clerk of the Court is respectfully requested to mark Docket Items
313 and 317 closed.

Dated: New York, New York
September 4, 2019

SO ORDERED
yy a a af.
a ° ft ng et Oe Cont

 

HENRY PITMAN
United States Magistrate Judge

Copies transmitted to:

All Counsel

23

 

 

 
